EXHIBIT Execution Copy AGREEMENT AND PLAN OF MERGER AND REORGANIZATION by and among OCCULOGIX, INC. OCUSENSE ACQUIRECO, INC. and OCUSENSE, INC. April 22, 2008 Execution Copy INDEX OF EXHIBITS Exhibit Description Exhibit A Form of Investor Representation Statement Exhibit B Form of Indemnity -ii- AGREEMENT AND PLAN OF MERGER AND REORGANIZATION THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made and entered into as of April 22, 2008 by and among OccuLogix, Inc., a Delaware corporation (“Parent”), OcuSense Acquireco, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and OcuSense, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, the boards of directors of Parent, Merger Sub and the Company believe it is in the best interests of their respective companies and their respective stockholders that Parent acquire the Company through the statutory merger of Merger Sub with and into the Company (the “Merger”) and, in furtherance thereof, have approved this Agreement, the Merger and the other transactions contemplated hereby. WHEREAS, pursuant to the Merger, Merger Sub will merge with and into the Company whereupon the separate corporate existence of Merger Sub will cease and the Company will continue as a wholly-owned subsidiary of Parent, and all of the outstanding capital stock of the Company will be converted into the right to receive the consideration set forth herein. WHEREAS, the Company, on the one hand, and Parent and Merger Sub, on the other hand, desire to make certain representations and warranties, covenants and other agreements in connection with the Merger. NOW, THEREFORE, in consideration of the foregoing premises, the mutual agreements and other covenants set forth herein, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1Certain Definitions.For all purposes of and under this Agreement, the capitalized terms set forth below shall have the respective meanings ascribed thereto below: “Affiliate” of a person shall mean any other person or entity under common control with such person within the meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations issued thereunder. “Certificate” shall have the meaning ascribed to the term in Section 2.8(c). “Certificate of Merger” shall have the meaning ascribed to the term in Section “CGCL” shall mean the California General Corporations Law. “Closing” shall have the meaning ascribed to the term in Section “Closing Date” shall have the meaning ascribed to the term in Section “Closing Price” shall mean, for any date, the closing price per share of the Parent Common Stock for such date (or the nearest preceding date) on the primary Trading Market. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Company Authorizations” shall have the meaning ascribed to the term in Section “Company Capital Stock” shall mean the Company Common Stock and any other shares of capital stock of the Company, taken together. “Company Common Stock” shall mean shares of common stock, $0.001 par value per share, of the Company. “Company Current Balance Sheet” shall have the meaning ascribed to the term in Section “Company Current Balance Sheet Date” shall have the meaning ascribed to the term in Section “Company Disclosure Schedule” shall have the meaning ascribed to the term in Article III. “Company Financial Statements” shall have the meaning ascribed to the term in Section “Company Insurance Policy” shall have the meaning ascribed to the term in Section “Company Leased Real Property” shall have the meaning ascribed to the term in Section “Company Material Adverse Effect” shall mean any change, event or effect that has had, or is reasonably likely to have, a material adverse effect on the business, assets (whether tangible or intangible), Liabilities, financial condition, results of operations, prospects or capitalization of the Company, provided, however, that in no event shall any of the following, alone or in combination, be deemed to constitute, nor shall any of the following be taken into account in determining whether there has been, a “Company Material Adverse Effect”:(i) any adverse event, circumstance, change or effect to the extent attributable to changes or conditions generally affecting the industries and segments in which the Company operates, the U.S. economy as a whole or foreign economies in any location where the Company has operations or sales, other than such changes or conditions that have a materially disproportionate adverse effect on the Company relative to other companies in the same or similar industry; (ii) changes in general economic, market or political conditions, other than such changes that have a materially disproportionate adverse effect on the Company relative to other companies in the same or similar industry; (iii) any adverse event, circumstance, change or effect resulting from or relating to compliance with the terms and conditions of, or the taking of any action required by, this Agreement, including the public announcement of the execution of this Agreement; and (iv) changes in GAAP or changes in the laws or regulations (or the interpretation thereof) affecting GAAP as it pertains to the Company. -2- “Company Material Contract” shall have the meaning ascribed to the term in Section 3.13(a). “Company Options” shall mean options (including commitments to grant options or other rights) to purchase or otherwise acquire Company Capital Stock (whether or not vested) granted or otherwise issued under the Company Stock Option Plan. “Company Stock Option Plan” shall mean the Company’s Incentive Stock Plan, as amended. “Company Warrants” shall mean warrants to purchase or otherwise acquire Company Capital Stock. “Conflict” shall have the meaning ascribed to the term in Section “Contract” shall mean any written or oral legally binding contract, agreement, instrument, commitment or undertaking (including leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts and purchase orders). “DGCL” shall mean the
